Citation Nr: 1716140	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-58 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran submitted additional medical evidence after his case was certified to the Board.  The Veteran's substantive appeal was filed after February 2, 2013, and therefore the Board may consider this additional evidence in the first instance.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD symptoms are productive of no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by November 2014 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the September 2014 VA examination is adequate as it involved a review of the Veteran's claims folder as well as clinical evaluation of the Veteran, and provides adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Entitlement to an Initial Rating in Excess of 30 Percent for PTSD

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in January 2014.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

The Veteran's PTSD has been assigned a 30 percent rating, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.

Pursuant to the General Rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

In the present case, the Veteran has reported experiencing nightmares, periods of insomnia, intrusive traumatic thoughts, an aversion to crowds and loud noises, irritability, depressed or anxious mood, and sudden volatile outbursts.  The same PTSD symptoms were also described by the Veteran's wife in a September 2016 lay statement.  She also stated that the Veteran was forgetful and sometimes had outbursts of jealousy.  She attended a weekly support group.  

In September 2014, the Veteran completed a VA PTSD examination.  The VA examiner confirmed the Veteran's above listed symptoms as well as difficulty sleeping.  The VA examiner also noted the Veteran had not experienced any suicidal or homicidal ideation, and that there was no history of prior mental health treatment.  The Veteran reported having a positive relationship with his siblings, being close with all four of his children, and getting along very well with his wife.  He was very active in his local church, where he coordinated three ministries for three nursing homes.  The examiner stated that the Veteran did not pose a threat of danger to himself or others.  The VA examiner concluded the Veteran's PTSD symptoms resulted in "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress," which is the criteria for a 10 percent disability rating.  38 C.F.R. § 4.130.  

Following the September 2014 PTSD examination, the Veteran began mental health treatment through the VA.  In a July 2015 mental health appointment the VA treatment provider described the Veteran:

His grooming appeared adequate. His activity level during the session was normal and his speech was clear and unremarkable, until he became angry with provider.  Veteran showed indications of agitation during the session. His mood and affect were observed to be irritable and angry.  There were signs of hostility when discussing his claims and what others allegedly told him to do for his claims.  He was cooperative, except when this provider did not respond the way he wanted.  He then ignored her questions and responded in a rough and aggressive manner.  He denied nor showed signs of delusions, hallucinations.  He reported no suicidal or homicidal thoughts, plans or intents.

Subsequently, in a December 2015 Agent Orange Examination, the Veteran denied experiencing any symptoms of anxiety, PTSD, or insomnia.  In April 2016, the Veteran was prescribed 15mg of mirtazapine to help manage his PTSD symptoms but never began taking the medication, and in a June 2016 mental health appointment the prescribed medication was cancelled.  Additionally, in mental health treatment sessions in the April, May, June, and July 2016 the Veteran was found to have clear speech, normal/full affect, good judgment, and alert mood.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  The Court further held that reading "[38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the frequency, severity, and duration' of a veteran's symptoms must play an important role in determining his disability level." Id.  

In this regard, the September 2014 VA examiner stated that aside from what was reported at the examination, the Veteran did not have any other symptoms attributable to his PTSD.  The Veterans symptoms, as discussed above, are not of the severity, frequency, and duration to cause occupational and social impairment with reduced reliability and productivity.   

After a review of the entire evidence of record, the Board finds that the Veteran's PTSD symptoms fall within the schedular criteria for a 30 percent disability rating due to symptoms causing a general ability to function independently, with some impairment caused by irritability, anxiety, hypervigilance, exaggerated startle response, and avoidance behaviors.  The Board finds that these manifestations more nearly approximate the criteria contemplated for a 30 percent disability rating.

In reaching the above conclusions, the Board considered the Veteran's statements, and those from his wife, regarding the severity of his service-connected PTSD symptoms.  In this regard, the Veteran and his wife are competent to report on factual matters of which they first-hand knowledge, e.g., experiencing an increased level of PTSD symptomatology.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Their statements are also credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the Board finds that the VA examination reports and other probative evidence of record have consistently indicated that the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In turn, the Board finds that no higher rating is warranted, and the claim for an initial rating in excess of 30 percent for PTSD is denied.  

Finally, a total disability rating based on individual unemployability (TDIU) is not raised because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


